                                   1

                                   2

                                   3

                                   4

                                   5                                  IN THE UNITED STATES DISTRICT COURT

                                   6                           FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8       USA,                                           Case No. 19-cr-00138-CRB-1
                                   9                     Plaintiff,
                                                                                          AMENDED ORDER DENYING
                                  10               v.                                     MOTION TO SUPPRESS
                                  11       LACARL DOW,
                                  12                     Defendant.
Northern District of California
 United States District Court




                                  13              Defendant Lacarl Dow moves to suppress all evidence tracing back to two search
                                  14   warrants issued on November 12, 2015. Dow argues that the warrant applications did not
                                  15   establish probable cause to search his cell phone records or to place a GPS tracker on his
                                  16   car. Dow also requests a Franks hearing based on alleged omissions and
                                  17   misrepresentations in the warrant applications.
                                  18              The Court heard oral argument on May 12, 2021, after which the parties submitted
                                  19   additional video evidence. The Court concludes that no further briefing or argument is
                                  20   necessary. The Court denies Dow’s motion because (i) the warrant applications
                                  21   established probable cause, and (ii) although the Court assumes that Dow has made a
                                  22   substantial preliminary showing that the warrant applications were misleading in at least
                                  23   one respect, Dow has failed to show that the warrant applications were misleading in a
                                  24   manner that was material to the magistrate’s probable cause determinations.1
                                  25

                                  26
                                       1
                                         This Order amends the Court’s previous order denying Dow’s motion to suppress (dkt. 59). This
                                       amended order clarifies that because the Court determined that a Franks hearing was unnecessary,
                                  27   the Court made no final finding regarding whether the warrant applications were intentionally or
                                       recklessly misleading. This order also clarifies that the robber in the surveillance videos was not
                                  28   Dow. The government’s motion to clarify (dkt. 63) is granted, though the Court has used slightly
                                       different language than that proposed by the government.
                                   1   I.     BACKGROUND
                                   2          A.      Challenged Search Warrants
                                   3          On November 12, 2015, San Francisco Police department Sergeant Thomas
                                   4   Maguire applied for warrants to (1) obtain and search Dow’s cell phone (including Cell
                                   5   Site location) records, and (2) place a GPS tracker on Dow’s vehicle. See Warrant
                                   6   Applications (dkt. 46-2, Ex. 1) at 7–9, 18.2 Sergeant Maguire’s warrant applications
                                   7   contained the following information.
                                   8          On October 29, 2015, Sekou Carson confessed to committing two armed robberies
                                   9   on October 27, 2015: one at a store called Roxie’s Market and one at a 76 Gas Station.
                                  10   See id. at 4, 12. On November 10, 2015, Sergeant Maguire spoke with Sergeant Matt
                                  11   Mason, who was investigating a “series” of six armed robberies in San Francisco. Id. at 5,
                                  12   13. Sergeant Mason told Sergeant Maguire that one of those six robberies occurred at
Northern District of California
 United States District Court




                                  13   Roxie’s Market on September 25, 2015, and another occurred at the same 76 Gas Station
                                  14   on October 8, 2015. Id. Because Carson had been “arrested for armed robberies that
                                  15   occurred at the same locations where two prior unsolved robberies occurred,” Sergeants
                                  16   Maguire and Mason believed that Carson might be “involved” in “the larger robbery
                                  17   series.” Id.
                                  18          The six robberies in that series were linked to one another, and to Carson’s two
                                  19   confessed robberies, by a particular “method.” Id. In each robbery, the suspect walked
                                  20   into an establishment, brought one item to the cash register with cash in his hand, then
                                  21   “pulled out a firearm and robbed the cashier.” See id.
                                  22          Sergeant Maguire had already obtained a warrant to search Carson’s cell phone call
                                  23   records. Id. at 6, 14. The records showed that on October 27, 2015 (the day that Carson
                                  24   committed the two robberies to which he later confessed), Carson called a contact named
                                  25   “Blacc Jesus” four times. Id. According to another police officer who had previously
                                  26
                                  27   2
                                        Then-Sergeant Maguire is now Lieutenant Maguire. See Opp. (dkt. 51) at 1 n.3. Because page
                                  28   numbering is inconsistent across the exhibits at docket 46-2, the Court cites to the ECF page
                                       number for docket 46-2.
                                                                                         2
                                   1   arrested Dow during a possession of stolen property investigation, “Blacc Jesus” was
                                   2   Dow’s nickname. Id. Sergeant Maguire reviewed the incident report regarding Dow’s
                                   3   arrest in the possession of stolen property investigation and noticed that the phone number
                                   4   listed for Dow was the same number stored as “Blacc Jesus” in Carson’s contacts. Id. The
                                   5   incident report also stated that Dow had been driving a white four-door Chevrolet Impala
                                   6   when Dow was arrested and listed the vehicle’s license plate number. See id. 3
                                   7          Sergeant Mason told Sergeant Maguire that a white four-door sedan was “used as a
                                   8   getaway vehicle” in one of the robberies in the series. Id. That robbery occurred at a
                                   9   grocery store located at 6333 Geary Boulevard in San Francisco on November 4, 2015,
                                  10   when Carson was “already in custody.” Id. Sergeant Mason provided Sergeant Maguire
                                  11   with “still images” of video surveillance that “captured the getaway vehicle.” Id. Sergeant
                                  12   Maguire obtained images of Dow’s vehicle by searching Dow’s license plate number in a
Northern District of California
 United States District Court




                                  13   photo-database, compared those images to the still images of the “getaway vehicle,” and
                                  14   determined that the vehicles “appear to be the same color, make, and model.” Id. at 7, 15.
                                  15          Sergeant Maguire’s warrant applications concluded: “Based on the fact that Carson
                                  16   called Dow 4 times prior to the robberies he committed on 10/27/15, and the fact that the
                                  17   getaway vehicle used in a later robbery matches Dow’s vehicle, I believe that Dow is
                                  18   possibly associated with the larger robbery series.” Id. Sergeant Maguire requested
                                  19   warrants to search Dow’s cell phone (including location) records and to place a GPS
                                  20   tracker on Dow’s vehicle. Id. at 9, 17. A San Francisco Superior Court judge issued the
                                  21   requested warrants. Id. at 2–3, 10–11.
                                  22          B.      Facts Relevant to Dow’s Franks Request
                                  23          The first question presented by Dow’s motion is whether the warrant applications
                                  24   described above supported the magistrate’s probable cause determinations. But because
                                  25   Dow also argues that the warrant applications contained false and misleading information,
                                  26   additional background is warranted.
                                  27
                                       3
                                  28     The warrant applications did not state whether the possession of stolen property investigation led
                                       to a conviction.
                                                                                         3
                                   1          First, Dow points out that the four calls from Carson to Dow on October 27, 2015
                                   2   occurred “at least three hours” before any robbery and “represented only four of seventy-
                                   3   three outgoing calls” from Carson’s phone to “over a dozen different contacts” that day.
                                   4   Mot. (dkt. 46) at 2, 8. Dow also notes that the four calls lasted 2 minutes and 39 seconds,
                                   5   1 minute and 27 seconds, 22 seconds, and 8 seconds. Id. at 8. The government disputes
                                   6   the significance, but not the accuracy, of this additional information. See Opp. at 10–11.
                                   7          Second, Dow contends that one of the robberies in the purported “series” did not
                                   8   involve the method described in the warrant applications. See Reply (dkt. 54) at 1 n.1.4
                                   9   According to Dow, one of the listed robberies involved “a pair of suspects entering the
                                  10   store and kidnapping bystanders.” Id. That robbery occurred on July 18, 2015. Id.
                                  11          Third, Dow alleges that the white vehicle that the warrant applications characterized
                                  12   as a “getaway” vehicle for the November 4, 2015 robbery was not a “getaway” vehicle.
Northern District of California
 United States District Court




                                  13   Dow argues that video footage shows (i) the vehicle approximately two blocks from the
                                  14   grocery store, (ii) the “presumed robbery suspect” running past the vehicle, which is
                                  15   “stopped on the opposite side of the street from the fleeing suspect,” and (iii) the vehicle
                                  16   remaining in position for another two minutes before departing. Mot. at 9. Dow also says
                                  17   that the robbery suspect “never reappears” after running by the vehicle, and “what appears
                                  18   to be a woman” gets into the vehicle before it leaves. Id. at 9, 10. The government
                                  19   disagrees with Dow’s interpretation of the video footage. The government points out that
                                  20   before any of the events that Dow describes, the robbery suspect who later runs by the
                                  21   vehicle “emerges from the vehicle” and walks to the grocery store. Opp. at 12. The
                                  22   government also disputes whether any woman later enters the car. Id. at 13 n.11.
                                  23          The Court has reviewed the surveillance video footage and still images relating to
                                  24   the November 4, 2015 robbery. The Court finds that they show the following.
                                  25          At 8:11 PM, a white four-door sedan pulls over approximately two blocks from the
                                  26
                                  27   4
                                         As discussed below, see infra Part III.B.1, Dow did not raise this point until his reply brief. At
                                  28   oral argument, the government did not dispute Dow’s characterization of the July 18, 2015
                                       robbery.
                                                                                        4
                                   1   grocery store. Karmel Decl. Ex. A at USA-003696 (Camera 3) at 09:11:08–09:11:18.5 A
                                   2   person exits the passenger door, walks behind the vehicle, and crosses the street. Id. at
                                   3   09:11:18–09:11:36.6 While the person crosses the street and heads down the opposite
                                   4   sidewalk towards the grocery store, the driver of the white vehicle adjusts the vehicle’s
                                   5   parking position and turns the car off. Id. at 09:11:27–09:11:42; Karmel Decl. Ex. A at
                                   6   USA-003692 (Camera 1) at 09:11:33–09:11:42; Karmel Decl. Ex. A at USA-003694
                                   7   (Camera 2) at 09:11:38–09:11:47. At 8:12:00 PM, the person who exited the white vehicle
                                   8   enters the grocery store. See Store Entrance Supp. Video (dkt. 57) at 08:12:00–08:12:06.
                                   9   At 8:13 and 8:14 PM, the person who exited the white vehicle approaches the cash register
                                  10   with a single item, then removes money from the register while pointing a gun at the
                                  11   cashier. See Register Supp. Video (dkt. 57) at 08:13:26–8:14:07. At 8:14:24 PM, the
                                  12   robber can be seen running away from the grocery store. See Kane Decl. Ex. 7 at 65. The
Northern District of California
 United States District Court




                                  13   robber turns onto the street where the white vehicle is parked and runs past the white
                                  14   vehicle on the opposite sidewalk. Camera 2 at 09:15:17–09:15:21; Camera 3 at 09:15:20–
                                  15   09:15:23. The robber is not seen again.
                                  16          Shortly after the robber ran away from the grocery store, a woman with a tote bag
                                  17   walked away from the grocery store in the same direction that the robber ran. Kane Decl.
                                  18   Ex. 7 at 66. At 8:16 and 8:17 PM, a person who may be that woman or may be someone
                                  19   else—the Court cannot tell—turns onto the street where the white vehicle is parked and
                                  20   walks slowly down the sidewalk on the white vehicle’s side. See Camera 2 at 09:16:04–
                                  21   09:16:49; Camera 1 at 09:16:46–09:17:08. The parties dispute whether the video shows
                                  22   that person getting into the white vehicle or walking slowly past it—again, the Court
                                  23   cannot tell. See Camera 3 at 09:17:00–09:17:18. The white vehicle then drives away. See
                                  24   Camera 3 at 09:17:17–09:17:23.
                                  25
                                       5
                                  26     The video timestamps for Camera 1, Camera 2, and Camera 3 are one hour ahead of the actual
                                       time. For example, the timestamp “09:11:08” refers to eight seconds after 8:11 pm.
                                       6
                                  27     It is not easy to make out the person exiting the passenger side of the vehicle. But there is
                                       movement from inside the vehicle on the passenger side just before the person would have exited
                                  28   the vehicle. It also appears that the person who walks behind the vehicle and robs the grocery
                                       store could not have come from anywhere but the vehicle.
                                                                                          5
                                   1          In sum, the Court finds that the robber arrived as a passenger in the white vehicle,
                                   2   but that the video does not show the robber return to the white vehicle after committing the
                                   3   robbery.
                                   4          C.     Related Proceedings
                                   5          Dow was arrested on November 19, 2015, while attempting to rob a Chevron gas
                                   6   station in San Leandro, California. See Opp. at 5. He has been in custody since then and
                                   7   is appearing in federal court pursuant to a writ. See Mot. at 3, 4 n.2.
                                   8          Dow has been convicted of robbery and wrongful possession of a firearm in San
                                   9   Mateo County Superior Court, which denied Dow’s motion to suppress the same warrants
                                  10   at issue here. See id. at 4. Dow asserts that the San Mateo County Superior Court denied
                                  11   his motion without a Franks hearing and denied his request to play the video evidence.
                                  12   Dow was sentenced to 15 years’ imprisonment after entering a conditional guilty plea but
Northern District of California
 United States District Court




                                  13   is appealing the denial of his motion to suppress. Id.
                                  14          Dow is also facing other robbery charges in Alameda County, and “[a]t least some
                                  15   of the evidence supporting those charges arises from the same search warrant[s] at issue
                                  16   here.” Id. at 3. After “multiple proceedings” regarding those warrants, including a Franks
                                  17   hearing, an Alameda County judge has denied Dow’s motion to suppress. Id. at 3–4. Dow
                                  18   asserts that during the hearing, “[o]nly snippets of the video evidence were played.” Id.
                                  19          D.     The Instant Motion
                                  20          Dow has been charged with conspiracy to interfere with commerce by robbery in
                                  21   violation of 18 U.S.C. § 1951(a), interference with commerce by robbery in violation of 18
                                  22   U.S.C. § 1951(a), being a felon in possession of a firearm in violation of 18 U.S.C.
                                  23   § 922(g), and criminal forfeiture under 18 U.S.C. §§ 924(d), 981(a). According to Dow,
                                  24   the underlying evidence all traces back to the November 12, 2015 warrants, as “each
                                  25   subsequent warrant relied on the same deficient statements from the first affidavit[s].”
                                  26   Mot. at 2.7
                                  27

                                  28
                                       7
                                        If the Court were to grant Dow’s motion, the government has requested the opportunity “to
                                       provide additional briefing on the scope of evidence to be suppressed.” Opp. at 16 n.12.
                                                                                        6
                                   1   II.    LEGAL STANDARD
                                   2          Under the Fourth Amendment, “[t]he right of the people to be secure in their
                                   3   persons, houses, papers, and effects, against unreasonable searches and seizures,
                                   4   shall not be violated.” U.S. Const. Amend. IV. Unless an exception applies, the
                                   5   exclusionary rule prevents unlawfully obtained evidence from being introduced at trial
                                   6   against the person whose Fourth Amendment rights were violated. See Mapp v. Ohio, 367
                                   7   U.S. 643, 655 (1961). This includes other evidence “come at by exploitation of that
                                   8   illegality.” Wong Sun v. United States, 371 U.S. 471, 488 (1963) (quotation omitted).
                                   9          Police may search a constitutionally protected area when they have a warrant
                                  10   supported by probable cause. Katz v. United States, 389 U.S. 347, 357–58 (1967).
                                  11   Probable cause exists when “the known facts and circumstances are sufficient to warrant a
                                  12   man of reasonable prudence in the belief that contraband or evidence of a crime will be
Northern District of California
 United States District Court




                                  13   found.” Ornelas v. United States, 517 U.S. 690, 696 (1996). This “requires only a
                                  14   probability or substantial chance of criminal activity, not an actual showing of such
                                  15   activity.” District of Columbia v. Wesby, 138 S. Ct. 577, 586 (2018) (quoting Illinois v.
                                  16   Gates, 462 U.S. 213, 243–44 n.13 (1983)). Whether a magistrate “had a substantial basis
                                  17   for concluding that probable cause existed” is reviewed for “clear error” and with “great
                                  18   deference.” United States v. Schesso, 730 F.3d 1040, 1045 (9th Cir. 2013).
                                  19          Different rules apply when a magistrate’s probable cause determination may have
                                  20   rested on false or misleading information. When a defendant “makes a substantial
                                  21   preliminary showing that a false statement knowingly and intentionally, or with reckless
                                  22   disregard for the truth, was included by the affiant in the warrant affidavit, and if the
                                  23   allegedly false statement is necessary to the finding of probable cause, the Fourth
                                  24   Amendment requires that a hearing be held at the defendant’s request.” Franks v.
                                  25   Delaware, 438 U.S. 154, 155–56 (1978). Thus, to be entitled to a Franks hearing, a
                                  26
                                  27
                                       According to the government, “a significant portion of the inculpatory evidence in this case would
                                  28   still be admissible.” Id. Because the Court denies Dow’s motion, that additional briefing is
                                       unnecessary.
                                                                                        7
                                   1   defendant must make a substantial preliminary showing of (1) a knowing or reckless
                                   2   misrepresentation or omission in the warrant application, that (2) is material to the
                                   3   probable cause question. See United States v. Chavez-Miranda, 306 F.3d 973, 979 (9th
                                   4   Cir. 2002). Then, if “the allegation of perjury or reckless disregard is established by the
                                   5   defendant by a preponderance of the evidence” at the Franks hearing, “and, with the
                                   6   affidavit’s false material set to one side, the affidavit’s remaining content is insufficient to
                                   7   establish probable cause, the search warrant must be voided and the fruits of the search
                                   8   excluded to the same extent as if probable cause was lacking on the face of the affidavit.”
                                   9   Franks, 438 U.S. at 156.
                                  10   III.   DISCUSSION
                                  11          Dow argues that Sergeant Maguire’s November 12, 2015 warrant applications did
                                  12   not support the magistrate’s probable cause determinations. See Mot. at 4–7. The Court
Northern District of California
 United States District Court




                                  13   rejects that argument. If true and not misleading, the warrant applications established a
                                  14   fair probability that evidence relating to one or more robberies would be found in Dow’s
                                  15   cell phone data and by tracking his car. Dow then argues that he is entitled to a Franks
                                  16   hearing because (i) the warrant applications intentionally or recklessly omitted certain
                                  17   information and contained other misleading information, and (ii) the omitted and
                                  18   misleading information was material to the magistrate’s probable cause determinations.
                                  19   See Mot. at 8–16. The Court assumes that the warrant applications were misleading in at
                                  20   least one respect, but concludes that any misleading misrepresentations or omissions were
                                  21   not material to the magistrate’s probable cause findings. The Court thus denies Dow’s
                                  22   motion.
                                  23          A.     Probable Cause Based on the Warrant Applications
                                  24          The Court begins by concluding that the warrant applications established probable
                                  25   cause to search Dow’s cell phone records and to place a GPS tracker on Dow’s car. At this
                                  26   step, the Court examines only the information provided in the warrant applications.
                                  27          As discussed above, the warrant applications contained the following information:
                                  28
                                                                                       8
                                                      1.     Carson confessed to committing two robberies on October 27, 2015.
                                   1
                                                      2.     The two stores that Carson robbed had each been robbed less than a
                                   2                         month earlier, causing the police to believe that Carson might have
                                                             been involved with those two earlier robberies.
                                   3
                                                      3.     These robberies were linked to each other, and to four additional
                                   4                         robberies, by a common method. The robber approached the register
                                                             with one item and cash, then pointed a gun at the cashier.
                                   5
                                                      4.     The day that Carson committed the two latter robberies (to which he
                                   6                         confessed), he called Dow four times.
                                   7                  5.     Dow drove a white Chevrolet Impala.
                                   8                  6.     One robbery involving the same method occurred after Carson was
                                                             arrested, on November 4, 2015.
                                   9
                                                      7.     A car that appeared to match Dow’s vehicle’s color, make, and model
                                  10                         (i.e., a car that appeared to be a white Chevrolet Impala) was the
                                                             getaway car in that robbery, based on a comparison between a
                                  11                         database photograph of Dow’s car and a still image pulled from
                                                             surveillance footage near the store.
                                  12
Northern District of California




                                       See supra Part I.A.
 United States District Court




                                  13
                                              This information supported the magistrate’s probable cause determinations. It
                                  14
                                       shows links between (i) the robberies in the series, (ii) Carson and the robberies before
                                  15
                                       November 4, 2015, (iii) Dow and Carson on the day of two robberies in the series, and (iv)
                                  16
                                       a vehicle matching Dow’s vehicle and the November 4, 2015 robbery. Put another way,
                                  17
                                       the information linked Dow to the November 4, 2015 robbery for two basic reasons. First,
                                  18
                                       a vehicle matching Dow’s played a role in the robbery. Second, just eight days earlier,
                                  19
                                       Carson spoke to Dow on the phone and committed two robberies using the same method
                                  20
                                       that was used in the November 4, 2015 robbery.8 Bearing in mind that probable cause
                                  21
                                       requires only a “probability or substantial chance of criminal activity,” not certainty or “an
                                  22
                                       actual showing of such activity,” Wesby, 138 S. Ct. at 586, these objective links were
                                  23
                                       enough to justify a reasonable person’s belief that Dow may have played a role in one or
                                  24

                                  25   8
                                         The second link distinguishes this case from United States v. Flores, an unpublished Ninth
                                  26   Circuit opinion that the parties discussed at oral argument. See 808 F. App’x 445, 446–47 (9th
                                       Cir. 2020). Flores held that driving a vehicle fitting the “general description” of a vehicle
                                  27   involved in criminal activity is not enough for reasonable suspicion, at least when the vehicle was
                                       “heading in the opposite direction of the car identified by the [witness]” when police stopped it.
                                  28   Id. Here, probable cause was based not only on a vehicle match, but also on communications
                                       between Dow and Carson and the similarities between the relevant robberies.
                                                                                           9
                                   1   more of the robberies, see Ornelas, 516 U.S. at 696.
                                   2          Dow’s arguments to the contrary are unpersuasive.
                                   3          Dow argues that nothing about the “method” of robbery described in the warrant
                                   4   applications was “particularly distinguishing,” and Sergeant Maguire offered “no
                                   5   explanation as to why he considered it unique.” Mot. at 6. Thus, while “overlapping
                                   6   locations” may have linked four of the relevant robberies, there was less reason to link
                                   7   those robberies to other robberies in the purported “series,” including the November 4,
                                   8   2015 robbery involving the white vehicle. This argument wrongly elevates probable cause
                                   9   to something approaching certainty. See Wesby, 138 S. Ct. at 586. Dow might be right
                                  10   that approaching a cash register with one item and a gun is not a novel method of robbery.
                                  11   But Sergeant Maguire’s warrant applications never stated that the method was particularly
                                  12   unique, and the magistrate did not commit “clear error” by concluding that similarities
Northern District of California
 United States District Court




                                  13   among the robberies plausibly (if not certainly) linked them. Schesso, 730 F.3d at 1045.
                                  14          Dow’s argument that there was no probable cause because Carson could not have
                                  15   committed the November 4, 2015 robbery, see Mot. at 6, also fails. The magistrate could
                                  16   have reasonably inferred that more than one person was involved in some or all of the
                                  17   robberies. After all, it is common knowledge that people who rob grocery stores and gas
                                  18   stations often act with accomplices (e.g., lookouts and drivers). Those accomplices may
                                  19   continue to commit robberies after one person is apprehended. The day-of-robbery phone
                                  20   calls from Carson to Dow, along with a vehicle matching Dow’s playing a role in the
                                  21   subsequent robbery, supported a common sense inference that Dow could have played a
                                  22   role in one or more of the robberies—and Carson’s arrest does not negate that inference.
                                  23          Next, Dow argues that “[t]here was no reasonable basis to believe that evidence
                                  24   regarding the November 4, 2015 robbery would be found in Dow’s cellphone records and
                                  25   CSLA (Cell Site Location Information).” Mot. at 6. But this argument rises and falls with
                                  26   Dow’s other arguments. If the warrant applications established a fair probability that Dow
                                  27   had played a role in one or more of the robberies, then there was a fair probability that
                                  28   Dow’s cell phone records might contain evidence pertinent to those robberies, such as
                                                                                    10
                                   1   where Dow’s cell phone was located when the robberies occurred.
                                   2          Dow also attempts to rely on United States v. Elmore, 917 F.3d 1068 (9th Cir.
                                   3   2019); Mot. at 5, which is not instructive here. In Elmore, a minor left her parents’ home
                                   4   in San Francisco and began staying with her brother in Los Angeles. 917 F.3d at 1072.
                                   5   There, a man named Calvin Sneed started dating and “pimping” the minor. Id. After the
                                   6   minor’s family learned that she had become a prostitute, Sneed drove the minor back to her
                                   7   parents’ home in San Francisco. Id. Several days later, the minor asked Sneed to pick her
                                   8   up. When Sneed arrived, he was shot and killed. Id. Police obtained evidence implicating
                                   9   the minor’s father and a second, unidentified person in the murder. Id. A search warrant
                                  10   application stated that (1) the minor had stayed with her brother in Los Angeles, and (2)
                                  11   the minor had her brother’s phone number in her phone. Id. at 1075. The Ninth Circuit
                                  12   concluded that these pieces of information did not establish a fair probability that evidence
Northern District of California
 United States District Court




                                  13   of the murder would be found in her brother’s cell phone records and location data. Id.
                                  14   The information merely indicated that the minor “had the phone number of a family
                                  15   member with whom she had lived in Los Angeles.” Id. It did not suggest that her brother
                                  16   was “in or around San Francisco” when the murder occurred or otherwise implicate her
                                  17   brother in the murder. Id. at 1075. This case would be more like Elmore if Carson was
                                  18   merely friends with Dow and had Dow’s phone number. But here, the warrant application
                                  19   contained significantly more information plausibly linking Dow to at least one robbery.
                                  20          Finally, Dow argues that even if the white vehicle was the getaway car for the
                                  21   November 4, 2015 robbery, the connection between that vehicle and Dow is too tenuous to
                                  22   support a finding of probable cause. See Mot. at 7. More specifically, Dow argues that
                                  23   there is little reason to believe the white sedan was his car, “let alone that Dow was the
                                  24   driver of that car.” Id. In that respect, Dow says that “any other white, four-door sedan”
                                  25   could have been the car in the video footage. Id. The Court addresses Dow’s argument
                                  26   that the warrant applications were misleading below. See infra Part III.B.9 Here, the Court
                                  27

                                  28
                                       9
                                        The Court rejects Dow’s argument that the white sedan lacked additional distinguishing features.
                                       See infra Note 11.
                                                                                     11
                                   1   assesses the language in the warrant applications, which stated that the vehicle in the video
                                   2   footage appeared to be the same “color, make, and model” as Dow’s. Warrant
                                   3   Applications at 7, 15. This language went well beyond stating that the getaway car was
                                   4   merely a white four-door sedan. It implied that the vehicle was a white Chevrolet Impala,
                                   5   just like Dow’s. When considered alongside the other evidence, this information gave rise
                                   6   to a fair probability that Dow’s car had been used in the November 4, 2015 robbery, and
                                   7   thus a fair probability that Dow had played some role in at least one robbery.
                                   8          Probable cause is not a high bar, and the information in the warrant applications
                                   9   was far less speculative than Dow suggests. Therefore, the magistrate did not err in
                                  10   determining that the warrants established probable cause to search Dow’s cell phone
                                  11   records and track his vehicle.
                                  12          B.     Franks
Northern District of California
 United States District Court




                                  13          Of course, that is not the end of the story. Dow also argues that the warrant
                                  14   applications were misleading. To determine whether Dow is entitled to a Franks hearing,
                                  15   the Court must first determine whether Dow has made “a substantial preliminary showing
                                  16   that a false statement knowingly and intentionally, or with reckless disregard for the truth,
                                  17   was included by the affiant in the warrant affidavit.” 438 U.S. at 156. If so, the Court
                                  18   must determine whether “the allegedly false statement” was “necessary to the finding of
                                  19   probable cause.” Id. at 156. Dow challenges the warrant applications’ statements
                                  20   regarding Carson’s calls to Dow, the method of the robberies, and the so-called “getaway”
                                  21   car. The court concludes that no allegedly misleading statements or omissions were
                                  22   material to the magistrate’s probable cause determinations.
                                  23                 1.     Knowing and Intentional False Statement
                                  24          The Court first considers Carson’s calls to Dow. The warrant applications stated
                                  25   that Carson called Dow four times the day of the robbery; this statement was accurate, not
                                  26   false. Dow nonetheless argues that the statement was misleading because it omitted
                                  27   relevant information: Carson made 68 other calls to at least a dozen contacts the same day,
                                  28   Carson’s calls to Dow were several hours before any robbery, and the duration of Carson’s
                                                                                     12
                                   1   calls to Dow ranged from just eight seconds to two minutes and thirty-nine seconds. See
                                   2   Mot. at 8–9. The Court doubts whether this additional information renders the objectively
                                   3   true statements in the warrant applications misleading. But the Court assumes for the sake
                                   4   of argument that Dow has made substantial preliminary showings that these omissions
                                   5   were misleading and that Sergeant Maguire intentionally or recklessly omitted the
                                   6   information from the warrant applications.
                                   7          The Court takes the same approach to Dow’s argument regarding the robbery
                                   8   method. The warrant applications stated that all robberies in the “series” were linked by a
                                   9   common method. See Warrant Applications at 5, 13. Dow challenged the method’s
                                  10   uniqueness, not its existence, in his motion. See Mot. at 6. But in his reply brief and at
                                  11   oral argument, Dow challenged whether the method was actually used in every robbery in
                                  12   the series. See Reply at 1 & n.1. Dow points to the July 18, 2015 grocery store robbery,
Northern District of California
 United States District Court




                                  13   which involved markedly different facts (i.e., two suspects entering a store and kidnapping
                                  14   bystanders). Id. Here again, the Court assumes for the sake of argument that Dow did not
                                  15   forfeit this argument by failing to raise it in his motion, and that Sergeant Maguire
                                  16   recklessly or intentionally omitted this information.10
                                  17          The Court also assumes that the warrant applications were intentionally or
                                  18   recklessly misleading in one more obvious way. It was arguably misleading to
                                  19   characterize the vehicle matching Dow’s as a “getaway car” for the November 4, 2015
                                  20   robbery.11 When the warrant applications stated that the vehicle was a getaway car, they
                                  21
                                       10
                                  22      Dow has provided no specific evidence or argument suggesting that Sergeant Maguire
                                       recklessly or intentionally omitted information about the July 18, 2015 robbery. Sergeant Maguire
                                  23   learned about the robbery series from Sergeant Mason, see Warrant Applications at 5, 13, so it is
                                       not obvious that Sergeant Maguire knew details about all the other robberies.
                                  24
                                       11
                                          Although not cast as a Franks argument, Dow also argues that Sergeant Maguire’s statement
                                       that the white vehicle and Dow’s vehicle appeared to be the same “color, make, and model” was
                                  25   misleading. Mot. at 7. Dow argues that the video footage merely showed a vehicle that looked
                                       like “any other white, four door sedan.” Id. The Court rejects this argument because the vehicle
                                  26   in the video footage is similar to Dow’s vehicle (as seen in the database photograph) in various
                                       more specific ways. See Database Photo (dkt. 52-4); Camera 1 at 09:11:05–09:11:42; Camera 2 at
                                  27   09:10:56–09:11:06; Camera 3 at 9:11:08–9:17:22. In addition to being the same color, the
                                       vehicles appear to have the same body shape, the same windows, the same rear lights, the same
                                  28   logo placement on the trunk, and the same horizontal groove running along the bottom between
                                       the wheels. See id. Thus, Sergeant Maguire had ample reason to state that the vehicles
                                                                                        13
                                   1   implied that the robber left the scene in the vehicle. In fact, the robber arrived at the scene
                                   2   in the vehicle and the videos did not show the robber return to the vehicle. Dow
                                   3   emphasizes that Sergeant Maguire “watched the videos,” Reply at 5, and asserts that “[t]o
                                   4   have reviewed all of the surveillance videos and still aver in an unqualified and definitive
                                   5   manner that the white car ‘was used as the getaway vehicle’ demonstrates more than an
                                   6   inadvertent mistake,” Mot. at 15–16. Dow might be right. Although Sergeant Maguire
                                   7   provides an explanation for his use of the term “getaway vehicle,” Sergeant Maguire does
                                   8   not deny that he watched the videos, see Maguire Decl. (dkt. 52-3) ¶¶ 8, 11, and the videos
                                   9   do not show the robber return to the vehicle. Thus, the Court assumes that Dow has made
                                  10   a substantial preliminary showing that Sergeant Maguire knew that his characterization of
                                  11   the “getaway” car was misleading.12
                                  12                  2.      Materiality
Northern District of California
 United States District Court




                                  13          To be entitled to a Franks hearing, however, Dow must show that these assumed
                                  14   and actual misrepresentations materially affected the magistrate’s probable cause
                                  15   determinations. In this regard, Dow’s motion comes up short.
                                  16          A hypothetical warrant application, revised to account for the misrepresentations
                                  17   that Dow challenges, would have contained the following information:
                                  18                  1.      Carson confessed to committing two robberies on October 27, 2015.
                                  19

                                  20
                                       “appear[ed] to be the same color, make, and model.” Warrant Applications at 7, 15.
                                       12
                                  21      The warrant applications stated that Sergeant Maguire matched the vehicles not by comparing
                                       the surveillance footage to the database photo, but by comparing a still image from the
                                  22   surveillance footage to the database photo. See Warrant Applications at 7, 15. This subtle
                                       difference could have mattered if (i) Sergeant Maguire had not watched the video footage, such
                                  23   that the still image was the only basis for comparison, and (ii) the still image was too blurry for a
                                       fair comparison. If both those things were true, then the warrant applications would have stated
                                  24   that Sergeant Maguire matched the vehicles to one another, even though such a match was not
                                       possible. But Dow does not challenge whether Sergeant Maguire could have plausibly matched
                                  25   the still image to the database photograph and has thus forfeited any argument along these lines.
                                       See Mot. at 7, 9 n.3, 15–16. Such an argument would conflict with Dow’s other arguments. For
                                  26   other purposes, Dow repeatedly emphasizes that Sergeant Maguire watched the video footage. Id.
                                       at 15–16; Reply at 5 & n.5. Therefore, the warrant applications’ statements about the vehicle
                                  27   comparison were misleading only because they omitted that the still image came from video
                                       footage confirming the vehicles’ similarity. See supra note 11. That omission was not material,
                                  28   because the additional information would have only strengthened the evidence supporting the
                                       magistrate’s probable cause determinations.
                                                                                        14
                                                     2.     The two stores that Carson robbed had each been robbed less than a
                                   1
                                                            month earlier, causing the police to believe that Carson might have
                                   2                        been involved with those two earlier robberies.
                                   3                 3.     These robberies were linked to each other, and to three additional
                                                            robberies, by a common method. The robber approached the register
                                   4
                                                            with one item and cash, then pointed a gun at the cashier. (The
                                   5                        robberies were not linked to a July 2015 grocery store robbery
                                                            involving a different method).
                                   6
                                                     4.     The day that Carson committed the two latter robberies (to which he
                                   7
                                                            confessed), he called Dow four times. The calls lasted between 8
                                   8                        seconds and 2 minutes and 39 seconds. Each call occurred several
                                                            hours before any robbery. Carson placed a total of 73 total calls that
                                   9                        day to at least twelve different people.
                                  10
                                                     5.     Dow drove a white Chevrolet Impala.
                                  11
                                                     6.     One robbery involving the same method as the others occurred after
                                  12                        Carson was arrested—on November 4, 2015.
Northern District of California
 United States District Court




                                  13                 7.     In that robbery, the robber arrived two blocks from the grocery store
                                  14                        in a car that appeared to match Dow’s vehicle’s color, make, and
                                                            model (i.e., a car that appeared to be a white Chevrolet Impala).
                                  15
                                                     8.     After committing that robbery, the robber ran past the vehicle
                                  16                        appearing to match Dow’s on the other side of the street. The vehicle
                                  17                        then drove off without the robbery suspect. It is not known whether
                                                            the suspect later rendezvoused with the vehicle.
                                  18
                                              The Court concludes that this modified information would still have established
                                  19
                                       probable cause. It does not matter that Carson made numerous calls to other people on
                                  20
                                       October 27, 2015, that his calls to Dow were relatively brief, or that they occurred several
                                  21
                                       hours before the robberies that day. It bears repeating that probable cause does not require
                                  22
                                       certainty, and here Carson’s calls linked him to Dow on the day of those robberies, even if
                                  23
                                       Carson’s calls also linked Carson to other people that day. It also does not matter that one
                                  24
                                       of the robberies in the series did not involve the relevant method. The warrant applications
                                  25
                                       relied on no specific evidence from the July 18, 2015 robbery. Its exclusion from the
                                  26
                                       robbery series makes the series one robbery smaller, but does not defeat the links between
                                  27
                                       the other relevant robberies. Finally, it does not matter that the vehicle matching Dow’s
                                  28
                                                                                    15
